Citation Nr: 9901760	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to VA burial benefits.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to February 
1946.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a March 1994 determination.  In its current 
status, this case returns to the Board following its April 
1998 remand, which directed the RO to schedule the appellant 
for a hearing in accordance with her request.  The record 
reflects that she did not report on the day of the scheduled 
hearing.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant, the veterans widow, contends that, after her 
husband died in January 1990, she contacted a veterans 
service office in Dade City in March 1990.  She was then 
informed erroneously that she was not entitled to burial 
benefits.  Nevertheless, based on information received from 
the American Legion, she discovered that she was so entitled.  
The appellant contends she should not be penalized for her 
receipt of wrong information, and that she should be granted 
entitlement to burial benefits.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the appellants claim for 
burial benefits has no legal merit or entitlement under the 
law.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran died in January 1990.  

3.  The appellant filed her initial claim for burial benefits 
in August 1993.  


CONCLUSION OF LAW

The appellant did not submit a timely application for burial 
benefits.  38 U.S.C.A. §§ 2302, 2304, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1601 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  The Board concludes, for the reasons discussed 
below, that the law, rather than the evidence, is dispositive 
in this case.  Therefore, the claim is denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Claims for reimbursement or direct payment of burial and 
funeral expenses under 38 C.F.R. § 3.1600(b) and plot or 
internment allowance under 38 C.F.R. § 3.1600(f) must be 
received by VA within two (2) years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601.  

The record reflects that the veteran died in January 1990.  
There is no evidence of a delay in the funeral.  The 
appellant does report, however, that she contacted a 
veterans service office in Dade City in March of that year.  
She was then informed erroneously that she was not entitled 
to burial benefits.  Based on information she later received 
from the American Legion, she discovered that she was so 
entitled.  To support her claim, she has also submitted a 
copy of a letter from a person identified by the appellant as 
someone from the veterans service office, which shows that 
the appellant was sent an application for burial benefits in 
December 1991.  The appellant now claims entitlement to 
burial benefits. 

The RO received the appellants initial claim for VA burial 
benefits in August 1993.  She has submitted a copy of the 
certificate of death that verifies that the veteran died in 
January 1990.  In addition, she submitted a January 1990 bill 
from the funeral home, indicating expenses in the amount of 
$696.00.  She was notified of the denial of that benefit by a 
letter dated later that month.  The appellant filed another 
claim for burial benefits in February 1994.  She was notified 
of the denial of that benefit in the following month.  

In this case, unfortunately, the appellants applications 
were received no earlier than three years after the veterans 
death and burial.  As noted above, the law requires the 
receipt of the application within two years after the date of 
the burial.  In view of the foregoing, the appellants claim 
for burial benefits has no legal merit or entitlement under 
the law.  


ORDER

The claim of entitlement to burial benefits is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
